Opinion by
Rao, J.
At the trial plaintiff’s witness testified that he was familiar with the merchandise involved herein and also with exhibit 1 in United States v. Julius Kayser & Co. (33 C. C. P. A. 179, C. A. D. 333). A list of items received in evidence as exhibit 1 showed that the merchandise in this proceeding consisted of gloves similar in all material respects to exhibit 1 in the cited case. *338It appeared, however, that ease No. 8068, listed as being included in entry No. 659, protest 889482-G, was not one of the cases contained in said entry. Upon the record presented and on the authority of United States v. Julius Kayser & Co., supra, the claim of the plaintiff was sustained as to the items indicated by protest number, entry number, and case number on the schedule “A” attached to the decision, except as to case No. 8068, described above. The protests were overruled in all other respects.